Citation Nr: 1242579	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for pilonidal cyst.

2. Entitlement to a disability rating in excess of 10 percent for post-surgical pilonidal cyst scar.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for bilateral tinnitus.

5. Entitlement to service connection for a right shoulder disability.

6. Entitlement to service connection for a low back disability.

7. Entitlement to service connection for chronic laryngitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The RO denied the Veteran's claims of entitlement to increased disability ratings and his claims for service connection. He timely appealed the denials and testified before the below-signed Veterans Law Judge in December 2011. A transcript of that hearing has been associated with the claims file.

The Board observes that the April 2009 rating decision included a denial of a claim for service connection for a right knee disability. The Veteran timely appealed that denial. However, prior to the time the Veteran's appeal was certified to the Board, the RO issued a September 2010 rating decision granting entitlement to service connection for a right knee disability. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (1997). As the Veteran has not submitted any statements reflecting disagreement with the September 2010 rating decision, the issue of entitlement to service connection for a right knee disability is not before the Board and is not reflected on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file did not reveal any additional medical evidence pertinent to the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that certain evidence remains outstanding and new VA examinations are warranted, this matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The Veteran has repeatedly stated that he receives medical care for his claimed disabilities from VA facilities in Waco and Temple, but no treatment notes appear in the claims file. VA has a duty to obtain this evidence See Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA). On remand, the RO/AMC must obtain any outstanding VA treatment records and associated them with the claims file.

The Veteran contends that he experiences disabilities of the back and right shoulder as the result of an in-service incident in which he and another service-member were pinned behind a torpedo they were unloading. He testified that his in-service duties were changed as a result of the effects of those injuries. Service treatment records reflect that the Veteran received a right shoulder x-ray on May 2, 1968, but do not refer to any particular incident. As the Veteran has indicated that his duties were altered as the result of injury, personnel records may document the incident. Further, as the Veteran has indicated that multiple individuals were injured, the incident may be documented in the ship's deck logs. 

In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005), and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels. There is no indication that the RO made attempts to obtain the potentially relevant outstanding records, made a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of these records and advised him that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). While this case is in remand status, the RO/AMC must make additional inquiries in attempts to associate the Veteran's personnel file and any pertinent deck logs with the claims file.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may (italics added for emphasis) be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet.App. 79 (2006).

The Veteran has not been afforded VA examination in regard to his claimed right shoulder disability or his claimed chronic laryngitis. However, his service treatment records reflect that an x-ray was performed during service on his right shoulder and they indicate inservive complaints of tenderness over the larynx.  Additionally, the Veteran has testified that he experiences signs and symptoms of current disabilities and has experienced symptoms since his active duty service. Examinations are warranted for these disabilities. McLendon, 20 Vet.App. 79.

The Veteran was afforded a VA examination for his claimed back disability in August 2010. The examiner did not address the Veteran's contention of continuity of back pain since service and issued an opinion relying on the lack of contemporaneous medical evidence of injury. The examiner opined that the current disability was not likely related to any incident of his active duty service because the claims file did not reflect "a lumbar injury of significance" during that service. Additional records of in-service injury may be outstanding and the U.S. Court of Appeals for the Federal Circuit has held that lay evidence may not be considered factually incredible solely on the basis of a lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). A clarifying opinion is necessary. See 38 C.F.R. § 4.2.

The August 2010 examiner was also asked to provide medical opinions as to the severity of the Veteran's service-connected cyst and post-surgical scar. The examiner observed that the Veteran had no current pilodinal cyst, but did not address the Veteran's contentions of recurrence. The U.S. Court of Appeals for Veterans Claims held in Ardison v. Brown, 6 Vet.App. 405 (1994) that VA is obligated to attempt to evaluate a disability while in an active condition in order to fulfill the duty to assist. In regard to the scar, the examiner stated that it was small, measured 1 centimeter by 1.5 centimeters, and had no disabling effects. The examiner did not address the Veteran's contentions of discomfort or prior examination findings and, without explanation, provided measurements different from prior measurements (10 centimeters by 0.3 centimeters as recorded by examiners in December 2006 and August 2008). A clarifying opinion is necessary. See 38 C.F.R. § 4.2.

In February 2010, the Veteran was afforded a VA audiology examination. Although the examination report states that the Veteran denied experiencing any ringing in his ears, the Veteran testified in December 2011 that he had experienced tinnitus since his active duty service. The examiner diagnosed bilateral high frequency hearing loss, but stated that she could not render an etiological opinion without resort to speculation due to lack of audiometric test results from the time of the Veteran's discharge from service. Although the examiner did provide some rationale for her opinion that an opinion could not be made without resort to speculation, that rationale is insufficient for the Board to rely on in deciding the Veteran's claims. 

A sufficient rationale and supporting explanation should address such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion. See Jones v. Shinseki, 23 Vet.App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record). Here, the examiner did not address the pertinent medical issue - whether or not the type of noise exposure claimed by the Veteran could lead to the same type of hearing loss he currently experiences. See Barr v. Nicholson, 21 Vet.App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). A clarifying opinion is necessary. See 38 C.F.R. § 4.2.

Accordingly, the case is again REMANDED to the RO/AMC for the following action:

1. Gather records of VA treatment - to include any available retired hardcopy records - and associate them with the record. NOTE that the Veteran has reported receiving treatment from VA facilities in Waco and Temple. If unsuccessful in obtaining any such VA treatment records, inform the Veteran of the status of those records and provide him an opportunity to submit any copies in his possession.

2. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file. Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3. Attempt to locate the Veteran's service PERSONNEL records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), submit inquiries to the National Personnel Records Center and the National Archives if unable to locate the records through other channels. 

4. Take appropriate action to obtain copies of deck logs for the USS Sperry (AS-12) dated May 1 or May 2, 1968.

5. If no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records and advise him of alternative forms of evidence that can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of her claim where medical records were lost while in VA custody.").

6. Subsequently, afford the Veteran an opportunity to attend VA examinations at an appropriate location to determine whether he experiences a right shoulder disability, a low back disability, chronic laryngitis, bilateral hearing loss, and/or tinnitus as the likely result of his in-service experiences. 

The examiners are reminded that they each have an independent responsibility to review the ENTIRE claims file.

ORTHOPEDIC EXAMINER: In regard to the right shoulder, the examiner's attention is drawn to the May 1968 x-ray result, separate May 1968 notation of a right subscapular muscle strain, any pertinent service or post-service records added to the claims file as a result of this remand, and the Veteran's testimony as to continuity of symptomatology since service. In regard to the low back, the examiner's attention is drawn to the May 1968 notation of injury due to carrying heavy bottles, any pertinent service or post-service records added to the claims file as a result of this remand, and the Veteran's testimony as to continuity of symptomatology since service.

THROAT EXAMINER: The examiner's attention is drawn to a July 1966 service note documenting tenderness over the larynx and upper respiratory infection, any pertinent service or post-service records added to the claims file as a result of this remand, and the Veteran's testimony as to continuity of symptomatology since service. Although the Veteran has claimed to experience laryngitis, the examiner must render ANY diagnoses appropriate for current or recurrent throat disabilities experienced by the Veteran. 

AUDIOLOGY EXAMINER: The examiner's attention is drawn to any pertinent service or post-service records added to the claims file as a result of this remand, the Veteran's testimony as to continuity of symptomatology (of hearing loss as well as tinnitus) since service, and the February 2010 examination results. 
 
EACH EXAMINER must provide an opinion as to whether the Veteran experiences any of the claimed disabilities and, if so, if any of them likely originated during, or as a result of any incident of, his active duty service. The examiners are advised that an opinion based solely on a lack of contemporaneous medical evidence is not sufficient - the examiners must address the Veteran's contentions of continuity as well as whether or not the in-service events/injuries he describes are likely to have resulted in the type of disabilities (if any) that he currently experiences. The AUDIOLOGY examiner is specifically requested to opine as to whether or not the type of noise exposure claimed by the Veteran - noise from ship pipes over his sleeping bunk - is likely to have resulted in, or have contributed to, his current clinical picture.

7. Afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine the current severity of his service-connected cyst, post-surgical scar, and the impact of either disability on his employment. 

The examiner must review the ENTIRE claims file - with particular attention to the December 2006, August 2008, March 2009, August 2010 VA examination reports, and any pertinent treatment records. Conduct an interview with, and an examination of, the Veteran. Determine whether the Veteran's service-connected pilodinal cyst disability occurs at the same site of his service-connected scar or if they manifest in different locations. 

Discuss any changes in severity of both disabilities and provide current findings including scar measurements. Attempt to explain/reconcile the difference in scar measurements taken by the 2010 examiner and the 2006 and 2008 examiners. In regard to the scar, address any instability and breakdown or recurrence thereof (as noted by the August 2008 examiner).

Address the Veteran's contentions that the pilonidal cyst recurs and manifests with pain, swelling, and drainage. If any such manifestations require the wearing of absorbent materials, note the daily quantity required. If there is no active cyst at the time of the examination, address the duration and severity of any active phases described by the Veteran or reflected in the treatment record. 
Discuss the effects of both disabilities on the Veteran's employment. If the examiner is not able to provide the requested opinions, he or she should explain why.

8. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps.

9. Readjudicate the Veteran's claims to include consideration of any appropriate staged ratings for the increased rating claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


